Detailed Action
Summary
1. This office action is in response to the amendment filed on June 03, 2021. 
2. Applicant has canceled claims 3-4.
3. Applicant has amended claim1. Claim 1 is amended herein to incorporate the allowable subject matter of claim 4 and intervening claim 3.
4. Claims 1-2 and 5-8 are pending and has been examined. 
5. Specification objection has been withdrawn.
Drawings
6. The drawings submitted on 01/09/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
8. Applicant’s arguments, filed 06/03/2021 with respect to the amended claim 1 have been fully considered and are persuasive. The claim rejection under U.S.C 102 and 103 has been withdrawn. 
Allowable subject matter
9. Claims 1-2 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a clamp circuit that clamps a voltage applied to the switching circuit from the load to a predetermined clamp voltage or less, wherein the clamp circuit is connected to an input side of the freewheeling diode, the clamp voltage is a voltage higher than the output voltage of the freewheeling diode measured by the first voltage measurement unit when the circulation pass is not disconnected, the switching circuit includes a first terminal to which a drive signal for controlling on and off of the switching circuit is input and a second terminal to which the load and the freewheeling diode are connected, and the clamp circuit is connected between the first terminal and the second terminal."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2 and 5-8,  claims 2 and 5-8 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/
Examiner, Art Unit 2839